COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00290-CV
 Style:                   Jeffrey A. Harberson v. Brianne Strickland
 Date motion filed*:      March 18, 2019
 Type of motion:          Fifth Motion to Extend Time to File Brief
 Party filing motion:     Pro se Appellant Jeffrey A. Harberson
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 July 30, 2018
        Number of extensions granted:          4      Current Due Date: March 15, 2019
        Date Requested:                    N/A (no date listed)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: April 18, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: Because appellant’s extension attaches a copy of a prison inter-office
      communications form indicating that he received a box from his prior prison unit on March
      13, 2019, which he states contains legal papers from his trial counsel that will allow him
      to prepare his brief, the Court construes this letter as an extension request and grants it for
      30 days, but no further extensions will be granted. Accordingly, this Court will dismiss
      this appeal for want of prosecution if no brief is timely filed by April 18, 2019. See TEX.
      R. APP. P. 42.3(b)._________________________________________________________

Judge’s signature: _/s/ Laura Carter Higley____________________________
                   ☒ Acting individually         Acting for the Court
Date: __March 26, 2019_____